Citation Nr: 1700021	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic heart disability, to include ischemic heart disease and congestive heart failure.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a chronic heart disability.

3.  Entitlement to service connection for dyslipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran filed for service connection for ischemic heart disease (IHD) in September 2010.  In October 2010, the Veteran filed what appears to be an informal claim for, among other issues, congestive heart failure (CHF).  The RO treated the Veteran's claim as one for IHD claimed as CHF.  The RO did not adjudicate whether the Veteran is specifically entitled to service connection for CHF, or whether the Veteran's obstructive sleep apnea is related to his CHF.  Therefore, the Board has characterized the Veteran's claim as one of service connection for a chronic heart disability, to include IHD and CHF, and will address whether service connection is warranted for a chronic heart disability, however diagnosed.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for the Veteran's chronic heart disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The finding of dyslipidemia, or high cholesterol, is a laboratory measurement which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.





CONCLUSION OF LAW

Dyslipidemia is not a disease or injury that was incurred in, or aggravated during, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Adequate notice was satisfied by a letter provided to the Veteran in October 2010.  The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Board acknowledges that the record does not contain a medical opinion addressing the cause of the Veteran's dyslipidemia.  However, as will be discussed below, there is no indication that the Veteran has a current disability for VA compensation purposes.  Accordingly, VA is not required to obtain an examination or medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties regarding the development of the Veteran's claim for service connection for dyslipidemia.  




II.  Legal Criteria

Service connection may be granted for any current disability that is the result of a disease contracted, or an injury sustained, while on active duty service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a link between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA law restricts claims for service connection to those that involve a current qualifying disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Under the applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries, and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).




III.  Analysis

The Veteran states that his dyslipidemia is related to his active duty service.  

VA treatment records and private treatment records reveal diagnosis of, and treatment for, dyslipidemia, characterized as high cholesterol.  Regardless, elevated cholesterol is not considered a disability for which service-connection may be granted.

Elevated cholesterol is classified as a laboratory finding, rather than a disability, for VA compensation purposes.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

As dyslipidemia is not a disability for VA compensation purposes, the Veteran has not presented a valid claim of service connection as to this issue.  See Brammer, 3 Vet. App. at 225.  Thus, the claim of service connection for dyslipidemia must be denied.

The Board notes that, should the Veteran's elevated cholesterol readings lead, at some point in the future, to a disability that is classified as such for VA compensation purposes, he is free to file a claim for compensation at that time.


ORDER

Entitlement to service connection for dyslipidemia is denied.


REMAND

The Board finds that further development is needed for the adjudication of the Veteran's remaining claims.

The Veteran states that his chronic heart disability, to include IHD and CHF, is the result of exposure to Agent Orange incurred during the Veteran's active duty service.  The Veteran also states that his sleep apnea is the result of his heart disability. 

The Veteran served on active duty from March 1964 to April 1968, with service as a wire chief with the 173rd Artillery in the Republic of Vietnam.  An August 2007 Agent Orange evaluation reveals that the Veteran was likely exposed to Agent Orange while serving on the landmass of Vietnam.  Thus, the Veteran is presumed to have been exposed to Agent Orange during his service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2016).

The Veteran's service treatment records, including entrance and exit examinations, do not contain reports of, or treatment for, IHD, CHF, or obstructive sleep apnea.  

July 2007 hospital records indicate that the Veteran has been diagnosed with, and treated for, CHF and obstructive sleep apnea.  The most recent VA treatment records in the Veteran's claims file, dated August 2012, indicate that the Veteran continues to suffer from obstructive sleep apnea, and that he continues to take Carvedilol for heart failure.  The Veteran's private medical records and VA treatment records do not contain a diagnosis of, or treatment for, IHD.  An October 2010 disability benefits questionnaire (DBQ) authored by a VA examiner (following review of the Veteran's records, but without an actual examination) concluded that the Veteran did not have IHD.  However, the Veteran, in his May 2011 notice of disagreement (NOD), stated that he is currently being treated for IHD.

The Board notes that VA has yet to obtain treatment records (specifically those following the Veteran's July 2007 hospitalization) from the Veteran's private physician, who, apparently, coordinates his cardiac care.  VA did attempt to obtain treatment records from that very same private physician in 2002, for unrelated claims, but was unable to do so.  It appears that VA has not requested records from the Veteran's private physician since.  

To date, the Veteran has not been provided a VA examination to assess the nature, cause, and severity, of his chronic heart disability, to include IHD and CHF, or to determine whether his obstructive sleep apnea is related to his chronic heart disability.

VA's duty to assist requires VA to provide a medical examination or opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurring symptoms of disability; (B) establishes that the Veteran suffered an event, injury or illness in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness in service, or with another service connected disability.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  Moreover, VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

In this case, the evidence of record suggests that the Veteran suffers from a chronic heart disability, to include IHD and CHF, and that his obstructive sleep apnea may be related to that disability.  As stated above, the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam, and claims that his chronic heart disability is the result of that exposure.  Further development of the relationship between the Veteran's claimed disabilities and his service is required to adjudicate the Veteran's claims.

For the foregoing reasons, the Board finds that the Veteran should receive a VA examination to assess the nature, cause, and severity, of his claimed chronic heart disability.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

Moreover, the Board finds that the Veteran's claim of service connection for obstructive sleep apnea is inextricably intertwined with his claim of service connection for a chronic heart disability because a decision on the claim of service connection for a chronic heart disability would have a "significant impact" on the Veteran's claim of service connection for obstructive sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  If, on remand, the RO grants the Veteran's claim for service connection for a chronic heart disability, VA's duty to assist would be triggered as to the Veteran's claim for obstructive sleep apnea.  The duty to assist may include providing a medical examination or obtaining a medical opinion to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon, 20 Vet. App. at 83.  If service connection is granted for a chronic heart disability, additional development, including a VA examination, may be required to determine if the Veteran's obstructive sleep apnea is related, or secondary, to his chronic heart disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received from August 2012 to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  The AOJ should also contact the Veteran and identify any relevant private medical records that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical intuition identified by the Veteran as containing medical records that are relevant to this claim, including those held by the Veteran's private physician. 

2.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature, cause, and severity, of all heart disorders related to his chronic heart disability, to include the above mentioned disorders of ischemic heart disease (IHD) and congestive heart failure (CHF).  All pertinent evidence of record must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed.

The examiner must report which heart disorders, if any, have been present during the period of the claim.  With respect to each heart disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely than not (defined as a 50 percent probability or greater) that the heart disorder began during service or is otherwise related to the Veteran's active service in Vietnam, to include as a result of presumed exposure to Agent Orange.

If, and only if, service connection is granted for a chronic heart disability, the AOJ should obtain a medical opinion to address the claim of secondary service connection for obstructive sleep apnea.

A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


